DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Izawa et al. (US 2019/0121209) in view of Nakagawa et al. (US 2011/0073868).
	As to claim 14, Izawa discloses in figures 4-7: a substrate 19; a first scanning line 33a extending in a first direction above the substrate; a transistor 30 being positioned above the first scanning line and including a semiconductor film 1a and a gate electrode 31a; a first contact portion 12b overlapping with the gate electrode in the plan view; a second contact portion 12a overlapping with the first scanning line in the plan view; and a second scanning line 32a extending in the first direction and overlapping with the first scanning line 33a in the plan view, the second scanning line 32a being electrically coupled to the gate electrode 31a at the first contact portion 12b, and electrically coupled to the first scanning line 33a at the second contact portion 12a.  See paragraph [0076].
	Izawa does not disclose that the semiconductor film extends in the first direction so as to overlap with the first scanning line in plan view.  Nakagawa discloses in figure 5, a semiconductor film 30a which extends in the first direction so as to overlap the scan line 11.  Nakagawa shows that the orientation of the semiconductor film was a matter of obvious design choice.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Izawa by orienting the semiconductor film so that it extends in the first direction so as to overlap with the first scanning line in plan view as disclosed by Nakagawa because it was a matter of obvious design choice.
	As to claim 15, Izawa in view of Nakagawa discloses all of the elements of the claimed invention discussed above regarding claim 14.  Izawa further discloses in figure 7 that the width of the first scanning line 33a in the second direction is greater than the width of the second scanning line 32a in the second direction.
	As to claim 16, Izawa in view of Nakagawa discloses all of the elements of the claimed invention discussed above regarding claim 14.  Izawa further discloses in figures 6-7 that a part of the second contact portion 12a extends along the first direction.
	As to claim 17, Izawa in view of Nakagawa discloses all of the elements of the claimed invention discussed above regarding claim 14.  Izawa further discloses in figure 4, a data line 6a extending in a second direction intersecting the first direction.  Nakagawa further discloses in figure 5, a third contact portion 32 coupling the semiconductor film 30a and the data line 6a.
	As to claim 20, Izawa in view of Nakagawa discloses all of the elements of the claimed invention discussed above regarding claim 14.  Izawa further discloses in figure 14, an electronic device comprising the electro-optical device shown in figures 4-7.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art taught or fairly suggested an electro-optical device comprising the combination required by claim 1, including: a third contact portion electrically coupling the semiconductor film and one of the data line and the pixel electrode at a position that overlaps with the first scanning line in the plan view; and a second scanning line having a light shielding property, wherein the second scanning line extends in the first direction through a position spaced part from the third contact portion in the second direction in a layer between the gate electrode and the pixel electrode, the second scanning line overlapping with the first scanning line in the plan view.  Claims 2-13 are allowed by virtue of their dependency.
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art taught or fairly suggested an electro-optical device comprising the combination required by claim 18, including a third contact portion overlapping with the first scanning line in the plan view, wherein the second contact portion extends along the semiconductor film in the first direction at a side of the semiconductor film, wherein the third contact portion extends along the semiconductor film in the first direction at an opposite side of the semiconductor film.  Claim 19 is objected to by virtue of its dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871      

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871